Title: November 18. Monday.
From: Adams, John
To: 


       Returned Mr. Oswalds Visit. He says Mr. Stratchey who sat out the 5 did not reach London untill the 10.... Couriers are 3, 4, or 5 days in going according as the Winds are.
       We went over the old ground, concerning the Tories. He began to use Arguments with me to relax. I told him he must not think of that, but must bend all his Thoughts to convince and perswade his Court to give it up. That if the Terms now before his Court, were not accepted, the whole negotiation would be broken off, and this Court would probably be so angry with Mr. Jay and me, that they would set their Engines to work upon Congress, get us recalled and some others sent, who would do exactly as this Court would have them. He said, he thought that very probable....
       In another Part of his Conversation He said We should all have Gold Snuff Boxes set with Diamonds. You will certainly have the Picture. I told him no. I had dealt too freely with this Court. I had not concealed from them any usefull and necessary Truth, although it was disagreable. Indeed I neither expected nor desired any favours from them nor would I accept any. I should not refuse any customary Compliment of that Sort, but it never had been nor would be offered me.... My fixed Principle never to be the Tool, of any Man, nor the Partisan of any Nation, would forever exclude me from the Smiles and favours of Courts.
       In another Part of the Conversation, I said that when I was young and addicted to reading I had heard about dancing on the Points of metaphisical Needles. But by mixing in the World, I had found the Points of political Needles finer and sharper than the metaphisical ones.
       I told him the Story of Josiah Quincys Conversations with Lord Shelburne in 1774, in which he pointed out to him, the Plan of carrying on the War, which has been pursued this Year, by remaining inactive at Land and cruising upon the Coast to distress our Trade.
       He said he had been contriving an artificial Truce since he found we were bound by Treaty not to agree to a separate Truce. He had proposed to the Ministry, to give Orders to their Men of War and Privateers, not to take any unarmed American Vessells.
       I said to him, supposing the armed Neutrality should acknowledge American Independence, by admitting Mr. Dana who is now at Petersbourg with a Commission for that Purpose in his Pocket, to subscribe the Principles of their marine Treaty? The K. of G.B. could find no fault with it. He could never hereafter say, it was an Affront or Hostility. He had done it himself. Would not all Newtral Vessells have a right to go to America?—and could not all American Trade be carried on in Neutral Bottoms.
       I said to him that England would always be a Country which would deserve much of the Attention of America, independently of all Considerations of Blood, Origin, Language, Morals &c. Merely as a commercial Country, She would forever claim the Respect of America, because a great Part of our Commerce would be with her provided She came to her Senses and made Peace with Us without any Points in the Treaty that should ferment in the Minds of the People. If the People should think themselves unjustly treated, they would never be easy, and they were so situated as to be able to hurt any Power. The Fisheries, the Mississippi, the Tories were points that would rankle. And that Nation that should offend our People in any of them, would sooner or later feel the Consequences.
       Mr. Jay, Mr. Le Couteulx and Mr. Grand came in. Mr. Grand says there is a great Fermentation in England, and that they talk of uniting Lord North and Mr. Fox in Administration. D. of Portland to come in and Keppel go out.—But this is wild.
       You are afraid says Mr. Oswald to day of being made the Tools of the Powers of Europe.—Indeed I am says I.—What Powers says he.—All of them says I. It is obvious that all the Powers of Europe will be continually maneuvring with Us, to work us into their real or imaginary Ballances of Power. They will all wish to make of Us a Make Weight Candle, when they are weighing out their Pounds. Indeed it is not surprizing for We shall very often if not always be able to turn the Scale. But I think it ought to be our Rule not to meddle, and that of all the Powers of Europe not to desire Us, or perhaps even to permit Us to interfere, if they can help it.
       I beg of you, says he, to get out of your head the Idea that We shall disturb you.—What says I do you yourself believe that your Ministers, Governors and even Nation will not wish to get Us of your Side in any future War?—Damn the Governors says he. No. We will take off their Heads if they do an improper thing towards you.
       Thank you for your good Will says I, which I feel to be sincere. But Nations dont feel as you and I do, and your nation when it gets a little refreshed from the fatigues of the War, when Men and Money are become plenty and Allies at hand, will not feel as it does now.—We never can be such damned Sots says he as to think of differing again with you.—Why says I, in truth I have never been able to comprehend the Reason why you ever thought of differing with Us.
      